Exhibit 10.1


TERMINATION OF AGREEMENT AND PLAN OF MERGER


THIS TERMINATION OF AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and
entered into as of this 31st day of July, 2018, by and between Globalstar, Inc.,
a Delaware corporation (“Parent”), and Thermo Development, Inc., in its capacity
as the representative of the Stockholders (the “Stockholders’ Representative”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Merger Agreement (as defined below).



RECITALS:


WHEREAS, Parent, GBS Acquisitions, Inc., a Delaware corporation and wholly owned
Subsidiary of Parent (“Merger Sub”), Thermo Acquisitions, Inc., a Delaware
corporation (“Thermo”), the stockholders of Thermo party thereto (collectively,
the “Stockholders”) and the Stockholders’ Representative are parties to that
certain Agreement and Plan of Merger, dated as of April 24, 2018 (the “Merger
Agreement”), pursuant to which Merger Sub would merge with and into Thermo, with
Thermo continuing as the surviving entity as a wholly-owned Subsidiary of
Parent;


WHEREAS, the board of directors of Parent (the “Parent Board”), acting upon the
unanimous recommendation of a special committee of independent and disinterested
directors previously appointed, has determined that it is advisable and in the
best interests of Parent and its stockholders to terminate the Merger Agreement
prior to the Closing and abandon the Merger;


WHEREAS, following the determination of the Parent Board, the Stockholders’
Representative has agreed to terminate the Merger Agreement prior to the Closing
and abandon the Merger; and


WHEREAS, Section 9.01(a) of the Merger Agreement provides that the Merger
Agreement may be terminated at any time prior to Closing by the mutual written
agreement of the Stockholders’ Representative and Parent.


NOW, THEREFORE, for and in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1. Termination of Merger Agreement. Each of Parent and the Stockholders’
Representative hereby agrees that the Merger Agreement shall be terminated in
its entirety as of the date hereof and shall be of no further force and effect.
From and after the date hereof, none of Parent, Merger Sub, Thermo, the
Stockholders and the Stockholders’ Representative shall have any further rights,
duties, obligations or liabilities under the Merger Agreement (including,
without limitation, any obligations or liabilities under Section 9.04 of the
Merger Agreement).


2. Successors and Assigns. This Agreement shall be binding upon and enforceable
against, and shall inure to the benefit of, the parties hereto and their
respective successors, legal representatives, administrators and assigns.


3. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without giving effect to any law
or rule that would cause the laws of any jurisdiction other than the State of
Delaware to be applied.


4.     Entire Agreement; Amendment. This Agreement represents the entire
understanding and





--------------------------------------------------------------------------------




agreement between the parties hereto with respect to the subject matter hereof
and the parties hereto may not amend, modify or supplement this Agreement except
pursuant to a written instrument making specific reference to this Agreement
that identifies itself as an amendment, modification or supplement to this
Agreement and that is signed by each of the parties hereto.


5. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall for all purposes be deemed to be an original and all of which,
when taken together, shall constitute one and the same instrument, with
signatures of the parties transmitted by electronic transmission deemed to be
their original signatures for all purposes.


[Signatures appear on the following pages]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first written above.




Parent:
Globalstar, Inc.
By: /s/ Rebecca Clary
Name: Rebecca Clary
Title: VP and Chief Financial Officer


[Signature Page to Termination of Agreement and Plan of Merger]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first written above.




Stockholders’ Representative:
Thermo Development, Inc.
By: /s/ James Monroe III
Name: James Monroe III
Title: President




[Signature Page to Termination of Agreement and Plan of Merger]



